


 
SEPARATION AGREEMENT
THIS SEPARATION AGREEMENT (this “Agreement”) is made as of August 9, 2012 by
Omnicare, Inc., a corporation organized and existing under the laws of the State
of Delaware (the “Company”), and Priscilla Stewart-Jones (“Executive”),
collectively referred to as the “Parties.”
RECITALS:
WHEREAS, Executive is the Executive Vice President, Human Resources for the
Company;
WHEREAS, Executive and the Company are parties to a certain Employment Agreement
dated July 22, 2011 (the “Employment Agreement”);
WHEREAS, with the Parties' execution of this Agreement, the Employment Agreement
will terminate, and, subject to the conditions herein, Executive will be
entitled to the benefits set forth in Paragraph 3(a) of this Agreement;
WHEREAS, after the Employment Agreement terminates, Executive has the
opportunity to remain employed during the Transition Period (as defined below)
to assist with the transition of certain responsibilities and tasks of the
Company's human resources (“HR”) function;
WHEREAS, subject to the conditions herein, should Executive remain employed
during the Transition Period, when her employment ends Executive will be
entitled to additional benefits set forth in Paragraph 3(b) of this Agreement if
at that time she executes and does not revoke her signature to the additional
General Release attached as Exhibit A hereto (the “Release”); and
WHEREAS, the Parties wish to settle their mutual rights and obligations arising
from such separation from employment subject to the terms and conditions as
hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the Parties hereto, the Parties agree as
follows:
1.    Termination of Employment Agreement. The Parties agree that as of the date
on which this Agreement is fully executed, the Employment Agreement will
terminate (the “Employment Agreement Termination Date”).
2.    Transition Period and Cessation of Employment Relationship. The Parties
intend that Executive will remain employed with the Company in order to assist
with the transition of responsibilities and tasks within the human resources
function (the “Transition Period”). The Parties agree that Executive's
employment with the Company will end no later than the date that the Transition
Period is complete, such date to be determined by the Company at its sole
discretion provided such date shall be no later than the earlier of (a) October
15, 2012, or (b) the date the HR assignments agreed upon by the Company and
Executive are completed by Executive. The last day of the Transition Period or
any such earlier other date that Executive's employment with the Company
terminates shall be referred to herein as the “Employment Termination Date.” As
of the date of this Agreement, the Parties anticipate that the Transition Period
will be completed on, and the Employment Termination Date will be September 30,
2012. For so long as Executive is employed by the Company during the Transition
Period, Executive shall continue to be on the Company's payroll, receiving her
current base salary (payable in accordance with the regular payroll practices of
the Company), and continuing to participate in all employee benefit plans
applicable to Executive and accruing paid time off (PTO).




--------------------------------------------------------------------------------




The existence of this Transition Period should not be construed by Executive as
any expectation, guarantee or promise of continued employment. So long as
Executive remains an employee of the Company, Executive is expected to continue
to devote her exclusive and full professional time and attention to her duties
owed to the Company and shall continue to perform her HR duties as the Executive
Vice President, Human Resources for the Company. The Company acknowledges that
Executive will take personal time off (PTO) from September 19, 2012 through
October 4, 2012, and such time (to the extent occurring before the Employment
Termination Date) shall be charged against Executive's PTO balance.
Should Executive terminate her employment prior to the last day of the
Transition Period, Executive shall not be eligible to receive the benefits set
forth in Paragraph 3(b) of this Agreement. Executive agrees that on the
Employment Termination Date, she will resign from her position as Executive Vice
President, Human Resources for the Company and from all other positions,
directorships and offices with the Company and any affiliate of the Company and
will sign and not revoke her signature to the attached Release in order to be
entitled to the benefits set forth in Paragraph 3(b) of this Agreement.
Executive hereby waives any right to advance notice of termination of her
employment and payment in lieu thereof.
3.    Separation Benefits.
(a)    Separation Benefits Related to Termination of Employment Agreement. The
Parties understand that the Executive's termination of employment with the
Company will be treated as a termination without “Cause” under Paragraph 3.4 of
the Employment Agreement, and the parties agree that such termination
constitutes an involuntary Separation from Service (as such term is defined in
Code Section 409A). Subject to Executive's execution of this Agreement on the
date hereof and the non-revocation of such signature, Company shall provide
Executive with the following benefits:
(i)    Severance. The Company shall pay the Executive an aggregate severance
amount of Four Hundred and Sixty-Eight Thousand, Seven Hundred and Eighty-One
Dollars ($468,781) (the “Severance Amount”), in cash, payable ratably for
fifteen (15) months in accordance with the Company's standard payroll practices.
Such fifteen (15) month period will begin on the next scheduled pay period
immediately following the Employment Termination Date.
(ii)    Pro-Rata Bonus. Executive shall receive from the Company a pro rata
portion of her annual incentive bonus under the Company's Annual Incentive Plan
for Senior Executive Officers (the “AIP”) for the 2012 fiscal year, determined
by multiplying (i) the amount Executive would have received based upon actual
performance of the Company (as described in the 2012 AIP plan as applicable to
Executive) by (ii) the fraction, the numerator of which is the number of days
that Executive was employed by the Company during the 2012 fiscal year and the
denominator of which is 365 (the “Pro Rata Incentive”), provided however in no
event shall the Pro Rata Incentive be less than $103,500.00. Subject to any
deferral that may be required pursuant to Section 11(b)(iv) of this Agreement,
the Pro Rata Incentive shall be paid in 2013 at the time that the Company pays
its other senior executives their annual incentive bonuses for the 2012 fiscal
year, but in no event prior to six (6) months after the Employment Termination
Date or later than April 15, 2013. The Pro Rata Incentive shall be contingent
upon the Company meeting its performance goal under the AIP for 2012 for
purposes of Section 162(m) of the Internal Revenue Code.
(iii)    Sign-On Stock Awards. The 20,000 shares of restricted stock to be
awarded to Executive on September 1, 2012 pursuant to Section 2.5 of the
Employment Agreement (the “2012 Restricted Stock”) shall be granted on the
Employment Agreement Termination Date. The 20,000 shares of restricted stock
awarded to Executive on September 1, 2011 and the 2012 Restricted Stock shall
immediately become fully vested on the Employment Agreement Termination Date and
will thereafter be




--------------------------------------------------------------------------------




freely transferable (subject to any restrictions under applicable securities law
or the Company's insider trading policy for senior executives).
(iv)    Welfare Benefits. The Company shall pay the cost of the premium (less
Executive's employee contribution in the amount of $213.04 per pay period) to
provide Executive (and her eligible dependents) continued participation for
twelve (12) months following the Employment Termination Date in the Company's
medical, dental and vision welfare benefit plans which cover Executive (and her
eligible dependents) upon the same terms and conditions in effect for active
employees of the Company; provided, in the event Executive obtains other
employment that offers substantially similar or more favorable benefits,
determined on a benefit-by-benefit and coverage-by-coverage basis, such
continuation of premium payments by the Company shall immediately cease. Both
the Company (less the Executive's employee contribution) and the Executive shall
adjust their premium payment amount as needed in order to ensure that Executive
receives the same benefits she is entitled to pursuant to this Agreement for
2013. The Executive agrees to notify the Company promptly if and when she begins
employment with another employer and if and when she (and her eligible
dependents) becomes eligible to participate in any benefit or other welfare
plans, programs or arrangements of another employer.     
(v)    Consequences of Revocation of Release. If Executive's signature to the
General Release of Claims set forth in Paragraph 10 of this Agreement is revoked
prior to the expiration of the seven (7) day revocation period set forth in
Paragraph 10, then any payments, benefits or rights provided pursuant to
Paragraph 3(a) shall be forfeited, and upon such revocation, any of the
Company's obligations under this Agreement shall be null and void ab initio.
(b)    Transition Separation Benefits. Subject to Executive's signature to this
Agreement and non-revocation of that signature, should Executive remain employed
through the Transition Period, continue performing Executive's HR duties,
complete the specific agreed upon HR assignments to the satisfaction of the
Company, execute within five (5) business days following the Employment
Termination Date the Release attached as Exhibit A and not revoke her signature
to the Release, the Company shall provide Executive as additional compensation
the following additional benefits:
(i)    Transition Bonus. The Company shall pay Executive a lump sum transition
bonus of One Hundred and Seventy-Six Thousand, Nine Hundred and Fifty-Three
Dollars and Eighty-One Cents ($176,953.81). Such transition bonus shall be paid
on the 60th day following the Employment Termination Date.
(ii)    Additional Welfare Benefits. In addition to the benefits provided in
Paragraph 3(a)(iv) of this Agreement, the Company shall pay the cost of the
premium (less Executive's employee contribution in the amount of $213.04 per pay
period) to provide Executive (and her eligible dependents) continued
participation for an additional six (6) months in the Company's medical, dental
and vision welfare benefit plans which cover Executive (and her eligible
dependents) upon the same terms and conditions in effect for active employees of
the Company; provided, in the event Executive obtains other employment that
offers substantially similar or more favorable benefits, determined on a
benefit-by-benefit and coverage-by-coverage basis, such continuation of benefits
by the Company shall immediately cease. Both the Company (less the Executive's
employee contribution) and the Executive shall adjust their premium payment
amount as needed in order to ensure that Executive receives the same benefits
she is entitled to pursuant to this Agreement for 2013 and the applicable months
in 2014. The Executive agrees to notify the Company promptly if and when she
begins employment with another employer and if and when she (and her eligible
dependents) becomes eligible to participate in any benefit or other welfare
plans, programs or arrangements of another employer.




--------------------------------------------------------------------------------




(iii)    Ayco. The Company shall reimburse Executive up to Five Thousand Dollars
($5,000) for any services provided by The Ayco Co., LP (“Ayco”) to Executive in
2013 (which shall be in addition to the services provided by Ayco to Executive
through calendar year 2012), provided that all such services must be provided by
April 15, 2013. Reimbursement payment shall be made within thirty (30) days
following receipt by Company of documentation substantiating such expense, but
in no event later than the end of 2013.        
(iv)    Relocation Support. In the event that Executive incurs expenses in
connection with her relocation from Cincinnati, including but not limited to
costs relating to the termination of Executive's lease in the Cincinnati area,
the Company shall reimburse Executive for up to Seventy-Five Thousand Dollars
($75,000) of any such expense actually incurred in connection with said
relocation provided such expenses are incurred no later than December 31, 2012.
Reimbursement payment shall be made within thirty (30) days following receipt by
Company of documentation substantiating such expense, but in no event later than
the end of 2013.
(v)    Outplacement Services. The Company shall reimburse Executive up to Twenty
Thousand Dollars ($20,000) for the Executive Transition program with Challenger,
Gray & Christmas (or other similar program provided by an executive transition
provider selected by Executive) provided that all expenses must be incurred and
submitted for reimbursement prior to December 31, 2013, and any reimbursements
shall be made within thirty (30) days following receipt by Company of
documentation substantiating such expense. At Company's option, Company may make
payments directly to Challenger, Gray & Christmas or other provider selected by
Executive.
(vi)    Temporary Housing Support. The Company shall reimburse Executive for up
to a total of Seven Thousand Dollars ($7,000) for Executive's payment for
temporary housing in the Cincinnati, Ohio area incurred while Executive remains
employed with the Company during the Transition Period, provided that all
expenses must be incurred and submitted for reimbursement prior to December 31,
2012 and any reimbursements shall be made within thirty (30) days following
receipt by Company of documentation substantiating such expense.
(vii)    Consequences of Revocation of Signature to Release. The payments,
benefits and rights provided under Paragraph 3(b) of this Agreement are
conditioned upon Executive's execution of the Release attached as Exhibit A
within five (5) business days following the Employment Termination Date and
non-revocation of Executive's signature to the Release. If the Release is
revoked prior to the expiration of the seven (7) revocation period set forth in
the Release, then any payments, benefits or rights provided pursuant to
Paragraph 3(b) shall be forfeited, and upon such revocation, any of the
Company's obligations under this Agreement shall be null and void ab initio, and
the Employment Agreement shall remain terminated. In the event the Release is
revoked, Executive's employment shall in any event cease as of the Employment
Termination Date.
Notwithstanding anything in this Agreement to the contrary, if Company
terminates Executive without Cause before the end of the Transition Period,
provided Executive executes within five (5) business days following the
Employment Termination Date the Release attached as Exhibit A and does not
revoke her signature to the Release, Executive shall be entitled to receive
benefits set forth in this Section 3(b). For purposes of the preceding sentence,
“Cause” shall mean (a) fraud or willful or intentional misrepresentation in
connection with Executive's performance of her duties during the Transition
Period, (b) the willful failure by Executive to substantially perform her duties
during the Transition Period, (c) the failure by Executive to follow the lawful
directives of the Chief Executive Officer and the Board, (d) willful or
intentional misconduct by Executive that is detrimental to the Company's
reputation, goodwill or business operations in any material respect, (e) breach
or threatened




--------------------------------------------------------------------------------




breach by Executive of the restrictive covenants set forth in Section 8 below,
or (f) Executive's conviction for, or plea of nolo contendere to a felony or a
violation of federal or state securities laws.
4.    Benefits Otherwise Due to Executive.
(a)    Accrued Salary/Vacation Time/Business Expenses. Following the separation
of Executive's employment (i.e., the Employment Termination Date), Executive
shall be entitled to receive from the Company Executive's accrued but unpaid
base salary through the date she separates from her employment, accrued and
unused PTO through the date she separates from her employment, which the Parties
agree will be no more than one hundred and fifteen (115) hours, and any
unreimbursed business expenses incurred through the date she separates from her
employment (payable within 30 days of Executive's submission for expense
reimbursement). Executive shall submit her reimbursements for all business
expenses by November 30, 2012. Company shall not provide reimbursements for any
business expenses received after November 30, 2012.
(b)    Other Benefits. Following the separation of her employment (i.e., the
Employment Termination Date), Executive will be paid any amount due under any
other welfare and pension benefit plan of the Company in accordance with the
terms of each such plan and applicable law. Except as specifically provided in
this Agreement, Executive will not be due any other payments or benefits from
the Company in connection with the separation of Executive's employment,
including, without limitation, any payments under any formal or informal benefit
or severance plan of the Company or any equity or cash-based award agreement.
5.    Other Company Stock. To avoid any confusion, the Parties acknowledge and
agree that:
(a)    Neither the termination of the Employment Agreement nor the separation of
Executive's employment is considered a “Reduction in Force” as that term is
defined in: (1) the letter dated April 30, 2012 and executed by Executive on May
30, 2012 regarding restricted shares of common stock in the Company (the
“Restricted Share Letter”); (2) the Performance Restricted Stock Unit Agreement;
or (3) the letter dated April 30, 2012 and executed by Executive on May 30, 2012
regarding a non-qualified option to purchase common stock of the Company (the
“Stock Option Letter”).
(b)    The 2,896 restricted shares of common stock granted to Executive in the
Restricted Share Letter but not yet vested or exercisable as of the Employment
Agreement Termination Date shall be forfeited on the Employment Agreement
Termination Date.
(c)    The 4,827 performance stock units granted to Executive in the Performance
Restricted Stock Unit Agreement but not yet vested or exercisable as of the
Employment Agreement Termination Date shall be forfeited on the Employment
Agreement Termination Date.
(d)    The 6,796 stock options granted to Executive in the Stock Option Letter
but not yet vested or exercisable as of the Employment Agreement Termination
Date shall be forfeited on the Employment Agreement Termination Date.
6.    No Consideration Absent Execution of this Agreement and No Additional
Payment Owed. Executive understands and agrees that Executive would not receive
the monies or benefits specified in Paragraph 3(a) except for Executive's
execution of and non-revocation of Executive's signature to Section 10 of this
Agreement and the fulfillment of the promises contained therein, and would not
receive the monies or benefits specified in Paragraph 3(b) except for
Executive's execution of and non-revocation of Executive's signature to the
Release attached as Exhibit A and the fulfillment of the promises contained




--------------------------------------------------------------------------------




herein relating to the Transition Period. Except as provided in Paragraphs 3 and
4, Executive shall not be due any payments or benefits from the Company in
connection with Executive's employment or the termination of her employment.
Executive further acknowledges and agrees that the payments reflected in
Paragraph 3 include payment for other severance or salary continuation
obligations due from the Company, if any, and that Executive is owed no
additional payment under any plan, agreement or policy outside of the payments
provided for in this Agreement.
7.    Cooperation.
(a)    In consideration for the payments and benefits to Executive hereunder,
Executive hereby agrees that Executive shall reasonably cooperate with the
Company and its affiliates and provide information and assistance to the Company
and its affiliates, that relate to Executive's prior positions with and work
conducted on behalf of the Company and its affiliates. In connection with
Executive's cooperation duties and responsibilities under this Paragraph,
Executive shall provide, within fifteen (15) days following the Employment
Termination Date, an exit interview with an individual or a individuals
designated by the Company. Executive hereby represents and warrants that during
such exit interview Executive shall provide a thorough and comprehensive
description of all facts known to her personally, to the full extent of
Executive's knowledge or belief, that the Company or any of the Releasees (as
defined herein), has violated or is currently in violation of any federal or
state law, regulation, standard, requirement, or Corporate Compliance Program
(specifically including but not limited to the Federal False Claims Act, 31
U.S.C. § 3729 et seq., or any state law equivalent, the Civil Monetary Penalties
Law, 42 U.S.C. § 1320a-7a, the Program Fraud Civil Remedies Act, 31 U.S.C. §§
3801-3812, or the Federal Anti-Kickback Statute, 42 U.S.C. § 1320a-7b et seq.).
(b)    Executive further agrees to assist the Company and its affiliates with
respect to all reasonable requests to provide documents, testify, or otherwise
assist in connection with any legal proceeding or matter relating to the Company
and its affiliates, including but not limited to, any Federal, state or local
audit, proceeding or investigation, other than proceedings relating to the
enforcement of this Agreement or other proceedings in which the Executive is a
named party whose interests are adverse to those of the Company. Executive also
hereby consents to testify on behalf of the Company should the Company designate
her to testify pursuant to a subpoena served on the Company pursuant to Rule
30(b)(6) of the Federal Rules of Civil Procedure or any similar state or agency
rule. All such requests to provide services, including any subpoenas, shall be
scheduled with good faith consideration for Executive's personal, employment,
and other obligations. The Company shall reimburse Executive for all reasonable
travel, lodging and other similar expenses), as well as reasonable compensation
for Executive's time (not including time providing actual testimony), incurred
in connection with fulfilling her obligations under this Paragraph 7(b).
(c)    To the extent permitted by law and not contrary to any court or
governmental orders or requests, Executive hereby agrees that she shall notify
the Company promptly (and in any event within seven business days) if she is
contacted in connection with any litigation, proceeding or governmental
investigation that may concern the Company or its affiliates and, without
limitation of the foregoing, shall forward to the Company's General Counsel, by
overnight delivery, any subpoena or other document received by her in connection
with any such matter within seven business days of receipt.
8.    Noncompetition, Nonsolicitation and Nondisclosure. For the avoidance of
doubt, the provisions of Paragraph 4 of the Employment Agreement are
incorporated by reference herein, and shall continue in full force and effect
from and after the separation of Executive's employment; provided, however, that
the provisions referenced below shall be amended as follows:




--------------------------------------------------------------------------------




(a)    Amendment to definition of “Restricted Period”. The term “Restricted
Period” as set forth in Paragraph 4.2 of the Employment Agreement shall be
amended in its entirety to mean during the period of Executive's employment with
the Company and for a period of eighteen (18) months from the date of
termination of employment for any reason, whether voluntary or involuntary.
(b)    Amendment to Definition of “Business”. The definition of “Business” as
set forth in Paragraph 4.3 of the Employment Agreement shall be amended in its
entirety to read: “Business” shall mean (i) the distribution and provision to
nursing homes and long-term care facilities of pharmaceuticals, related pharmacy
consulting, data management services and medical supplies, and (ii) any other
business in which the Company or its subsidiaries were engaged at the time
Executive commenced employment with the Company; provided however, that
“Business” shall not include the wholesale distribution of pharmaceuticals.
9.    Mutual Non-Disparagement Covenant. Executive shall not make any
statements, whether written or oral, disparaging or denigrating the Company,
including its current, former and future officers, directors, employees, agents,
representatives, attorneys, and shareholders. The Company shall instruct the
members of its board of directors, its executive officers and its employees with
the title of Senior Vice President or above, in each case who hold such
positions as of the date of this Agreement, not to make any statements, whether
written or oral, disparaging or denigrating Executive. Nothing contained herein
shall apply to any truthful statement made pursuant to legal process.
Furthermore, nothing contained herein shall preclude either party from engaging
in fair competition and making comparative qualitative comments about the
Company's products or services, or the products or services provided by
Executive or a company employing Executive; provided that, in the case of
Executive, (i) such activity and comments may not be made during the period in
which the covenants referenced in Paragraph 8 of this Agreement remain in effect
and (ii) Confidential Information is not utilized. This Paragraph 9 does not, in
any way, restrict or impede the Executive from complying with any applicable law
or regulation or a valid order of a court of competent jurisdiction or an
authorized government agency, provided that such compliance does not exceed that
required by the law, regulation or order or otherwise violate Paragraph 8 of
this Agreement. To the extent permitted by law and not contrary to any court or
governmental orders or requests, the Executive shall promptly provide written
notice of any such order to the General Counsel of the Company.
10.    General Release of All Claims.
(a)    Release. In exchange for the consideration provided in Paragraph 3 of
this Agreement, Executive knowingly and voluntarily releases and forever
discharges the Company and its parent corporation, affiliates, subsidiaries,
divisions, predecessors, insurers, successors and assigns, and their current and
former employees, attorneys, officers, directors and agents thereof, both
individually and in their business capacities, and their employee benefit plans
and programs and their administrators and fiduciaries (collectively referred to
throughout the remainder of this Agreement as “Releasees”), of and from any and
all claims, known and unknown, asserted or unasserted, which the Executive has
or may have against Releasees as of the date of execution of this Agreement,
including, but not limited to, any alleged violation of:
•
Title VII of the Civil Rights Act of 1964;

•
Sections 1981 through 1988 of Title 42 of the United States Code;

•
The Employee Retirement Income Security Act of 1974 (“ERISA”) (except for any
vested benefits under any tax qualified benefit plan);

•
The Immigration Reform and Control Act;

•
The Americans with Disabilities Act of 1990;





--------------------------------------------------------------------------------




•
The Age Discrimination in Employment Act of 1967 (“ADEA”);

•
The Worker Adjustment and Retraining Notification Act;

•
The Fair Credit Reporting Act;

•
The Family and Medical Leave Act;

•
The Equal Pay Act;

•
The False Claims Act (including the qui tam provisions thereof);

•
The Sarbanes-Oxley Act of 2002;

•
The Older Workers Benefit Protection Act;

•
any other federal, state or local law, rule, regulation, or ordinance;

•
any public policy, contract, tort, or common law; or

•
any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.

This Release shall not, however, apply to any obligation of the Company pursuant
to the Separation Agreement, any rights to indemnification from the Company
Executive may have or any benefit to which Executive is entitled under any tax
qualified pension plan of the Company or its affiliates, COBRA continuation
coverage benefits or any other welfare benefits required to be provided by
statute or other claims that cannot by law be waived (claims with respect
thereto, collectively, "Excluded Claims").
Executive further agrees, warrants, promises and covenants that, to the maximum
extent permitted by law, neither Executive, nor any person, organization, or
other entity acting on Executive's behalf has filed or will file, sued or will
sue, caused or will cause, or permitted or will permit to be filed, initiated or
will initiate any lawsuit for damages or other relief (including injunctive,
declaratory, monetary or other relief) against the Releasees other than Excluded
Claims. Executive has not assigned or transferred, and will not assign or
transfer, any claim that Executive is waiving and releasing herein, nor has
Executive purported to do so. If any claim is not subject to release, to the
extent permitted by law, Executive waives any right or ability to be a class or
collective action representative or to otherwise participate in any putative or
certified class, collective or multi-party action or proceeding based on such a
claim in which the Company or any other Releasee is a party.
(b)     Knowing and Voluntary Waiver. Executive has been given but has
voluntarily declined twenty-one (21) days to review this Agreement. Executive
has been advised to consult with an attorney prior to signing of this. Executive
may revoke her signature to this Agreement for a period of seven (7) calendar
days following the date on which Executive signs this Agreement. Any revocation
within this period must be submitted, in writing, to J. Phenise Poole, Senior
Corporate Counsel, and state, “I hereby revoke my acceptance of our Separation
Agreement.” The revocation must be personally delivered to J. Phenise Poole or
her designee, or mailed to Omnicare, Inc., 900 Omnicare Center, 201 E. Fourth
Street, Cincinnati, Ohio 45202, and postmarked within seven (7) calendar days
after Executive signs this Agreement. Executive agrees that any modifications,
material or otherwise, made to this Agreement do not restart or affect in any
manner the original up to twenty-one (21) calendar day consideration period. By
signing this Agreement, Executive freely and knowingly, and after due
consideration, enters into this Agreement intending to waive, settle and release
all claims Executive has or might have against Releasees.
11.    Miscellaneous.
(a)    No Reduction; Payment to Estate. Except as provided in Sections 3(a)(iv)
and 3(b)(ii) relating to welfare benefits, no amounts payable to Executive under
this Agreement shall be reduced on account of any compensation received by
Executive from the Company or any other employment. However, nothing in this
paragraph prevents the Company from immediately ceasing continuation of welfare
premium payments in the event Executive obtains other employment that offers
substantially




--------------------------------------------------------------------------------




similar or more favorable benefits, determined on a benefit-by-benefit and
coverage-by-coverage basis. The Executive agrees to notify the Company promptly
if and when she begins employment with another employer and if and when she (and
her eligible dependents) becomes eligible to participate in any benefit or other
welfare plans, programs or arrangements of another employer. In the event
Executive dies before all payments pursuant to this Agreement have been paid,
all remaining payments shall be made to the beneficiary specifically designated
by Executive in writing prior to her death, or, if no such beneficiary was
designated (or the Company is unable in good faith to determine the beneficiary
designated), to the personal representative of her estate.
(b)    Section 409A Compliance.
(i)    To the extent applicable, it is intended that this Agreement comply with,
or be exempt from the provisions of Section 409A of the Internal Revenue Code
(“Code Section 409A”), and this Agreement shall be construed and applied in a
manner consistent with this intent.
(ii)    With respect to any payment or benefit under Paragraph 3 of this
Agreement, if any, that is deferred compensation subject to Code Section 409A
(after taking into account all exclusions applicable to such payment under Code
Section 409A) (the “Separation Payments”), Executive shall not be deemed to have
terminated employment until she is deemed to have a Separation from Service (as
defined below), and Executive's right to receive the Separation Payments shall
be treated as a right to receive a series of separate payments under Treasury
Regulation Section 1.409A-2(b)(2)(iii). As used under this Agreement, a
“Separation from Service” occurs when Executive dies, retires, or otherwise has
a termination of employment with the Company that constitutes a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h)(1),
without regard to the optional alternative definitions available thereunder.
(iii)    Notwithstanding any other provision herein to the contrary, to the
extent that the reimbursement of any expenses or the provision of any in-kind
benefits under this Agreement is subject to Code Section 409A, (i) the amount of
such expenses eligible for reimbursement, or in-kind benefits to be provided,
during any one calendar year shall not affect the amount of such expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (ii) reimbursement of any such expense shall be made by no later
than December 31 of the year following the calendar year in which such expense
is incurred, and (iii) the Executive's right to receive such reimbursements or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.
(iv)    Notwithstanding any provision to the contrary in this Agreement, in the
event that a payment under the Agreement is considered to be nonqualified
deferred compensation under Code Section 409A, and such amount is payable by
reason of Executive's termination of employment with the Company, the payment
will not be made to Executive prior to the earlier of (i) the expiration of the
six (6)-month period measured from the date of Executive's Separation from
Service (as such term is defined above) or (ii) the date of Executive's death,
if Executive is deemed at the time of such Separation from Service to be a
Specified Employee as defined in Code Section 409A. All payments and benefits
which had been delayed pursuant to the immediately preceding sentence shall be
paid to Executive in a lump sum upon expiration of such six-month period (or if
earlier upon Executive's death). In addition, in the event a payment under the
Agreement is considered to be nonqualified deferred compensation under Code
Section 409A and if such payment could be made or commence in more than one
taxable year depending upon when Executive signs the required separation
agreement and/or general release, the payment must be made or commence in the
second taxable year.




--------------------------------------------------------------------------------




(c)     Indemnification. Following the Employment Agreement Termination Date, in
connection with the defense of, or as a result of, any action or proceeding (or
any appeal from any action or proceeding) in which the Executive is made or is
threatened to be made a party by reason of the fact that the Executive was an
employee, officer or director of the Company, the Company will indemnify the
Executive from any and all third party claims, including defense costs,
consistent with the indemnification benefits provided to the Company's other
officers and directors and to the fullest extent permitted by the Company's
charter, by-laws and applicable law, as well as continue to provide to the
Executive indemnification and director and officer insurance coverage
substantially identical to that which the Company provides to its directors and
officers.
(d)     Withholding. All payments and benefits payable pursuant to this
Agreement shall be subject to reduction by all applicable withholding, offsets,
social security and other federal, state and local taxes and deductions.
(e)     Waiver. Failure of the Parties at any time to enforce any provision of
this Agreement or to require performance by the other party of any provisions
hereof shall in no way affect the validity of this Agreement or any part hereof
or the right of either party thereafter to enforce its rights hereunder; nor
shall it be taken to constitute a condonation or waiver by the party of that
default or any other or subsequent default or breach.
(f)    Return of Company Property. Upon Executive's last day in the office due
to cessation of the Employment Relationship, Executive shall return to the
Company all files, memoranda, documents, records, electronic records, software,
copies of the foregoing, credit cards, keys, identification badges and any other
property of the Company or its affiliates in her possession.
(g)    Consent to Jurisdiction. The Parties hereby (i) agree that any suit,
proceeding or action at law or in equity (an “Action”) arising out of or
relating to this Agreement must be instituted in state or federal court located
within Hamilton County, Ohio, (ii) waive any objection which she or it may have
now or hereafter to the laying of the venue of any such Action, (iii)
irrevocably submit to the jurisdiction of any such Action, and (iv) hereby waive
any claim or defense of inconvenient forum. The Parties irrevocably agree that
service of any and all process which may be served in any such Action may be
served upon her or it by registered mail to the address referred to in Paragraph
11(h) hereof, or to such other address as the Parties shall designate in writing
by notice duly given in accordance with Paragraph 11(g) hereof, and that such
service shall be deemed effective service of process upon the Parties in any
such Action. The Parties irrevocably agree that such service of process shall
have the same force and validity as if service were made to her or it according
to the law governing such service in the State of Ohio, and waive all claims of
error by reason of any such service.
(h)    Notices. All notices or other communications hereunder shall not be
binding on either party hereto unless in writing, and delivered to the other
party thereto at the following address:
If to the Company:
J. Phenise Poole
Senior Corporate Counsel
Omnicare, Inc.
900 Omnicare Center
201 E. Fourth Street
Cincinnati, OH 45202




--------------------------------------------------------------------------------




If to Executive:
Before the Employment Termination Date:
Priscilla Stewart-Jones
c/o Omnicare, Inc.
900 Omnicare Center
201 E. Fourth Street
Cincinnati, OH 45202


After the Employment Termination Date:
8026 Iglesia Drive
Dublin, California 94568
With a copy to:
Vivian Chang
Folger Levin LLP
199 Fremont Street
San Francisco, California 94105
Notices shall be deemed duly delivered upon hand delivery thereof at the above
addresses, one day after deposit with a nationally recognized overnight delivery
company, or three days after deposit thereof in the United States mails, postage
prepaid, certified or registered mail. Any party may change its address for
notice by delivery of written notice thereof in the manner provided.
(i)    Assignment. No rights of any kind under this Agreement shall, without the
prior consent of the Company, be transferable to or assignable by Executive or
any other person or, except as provided by applicable law, be subject to
alienation, encumbrance, garnishment, attachment, execution or levy of any kind,
voluntary or involuntary. This Agreement shall be binding upon and shall inure
to the benefit of the Company and its respective successors and assigns.
(j)    Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Ohio, without regard to the
conflicts of law principles thereof.
(k)    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same document.
(l)    Headings. The headings in this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.
(m)    Entire Agreement. This Agreement (including the Release) constitutes the
entire understanding and agreement between the Parties hereto and, except as
expressly set forth herein, supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, concerning
the subject matter hereof, including but not limited to the Employment
Agreement. All negotiations by the Parties concerning the subject matter hereof
are merged into this




--------------------------------------------------------------------------------




Agreement, and there are no representations, warranties, covenants,
understandings or agreements, oral or otherwise, in relation thereto by the
Parties hereto other than those incorporated herein, and the Executive has not
relied on any other representations, warranties, covenants, understandings or
agreements in signing this Agreement. No supplement modification or amendment of
this Agreement shall be binding unless executed in writing by the Parties.
(n)    Consequences of Breach by Executive. Executive acknowledges that the
Company is entering this Agreement in reliance on her promises, agreements,
warranties, and covenants to adhere to each of the responsibilities and duties
as described in this Agreement, and that the promises, agreements, warranties,
covenants, duties, responsibilities and obligations set forth in this Agreement
each constitute a material inducement for the Company to enter this Agreement.
In the event that Executive breaches the obligations set forth in Sections 7, 8,
9, and 10 of this Agreement, Executive agrees that the Company shall cease
payments and benefits under Paragraph 3(a) of this Agreement. In the event that
Executive breaches the obligations set forth in Section 8 of this Agreement or
materially breaches any other provision of this Agreement, Executive agrees that
the Company shall cease payments and benefits under Paragraph 3(b) of this
Agreement. Executive further acknowledges and agrees that the Company would be
irreparably harmed by any actual or threatened violation of Section 8 of this
Agreement, and that the Company shall be entitled to an injunction prohibiting
Executive from committing any such violation.
(o)    Executive acknowledges that any compensation provided under this
Agreement may be subject to a clawback to the extent required by law under
Section 954 of the Dodd-Frank Act.
[The remainder of this page has been intentionally left blank.]




--------------------------------------------------------------------------------






INTENDING TO BE LEGALLY BOUND, the Parties or their duly authorized
representatives have signed this Agreement as of the date first above written.


OMNICARE, INC.
/s/ Alexander M. Kayne
Name: Alexander M. Kayne
Title: SVP, General Counsel & Secretary




/s/ Priscilla Stewart-Jones
Priscilla Stewart-Jones






--------------------------------------------------------------------------------






EXHIBIT A
MUTUAL GENERAL RELEASE
I, Priscilla Stewart-Jones, on behalf of myself and my heirs, executors,
administrators and assigns, in consideration of the benefits provided in
Paragraph 3(b) of the separation agreement between Omnicare, Inc. (the
“Company”), and Priscilla Stewart Jones, dated as of August 9th, 2012 (the
“Separation Agreement”), to which this General Release (the “Release”) is
attached, do hereby knowingly and voluntarily release and forever discharge the
Company and its parent corporation, affiliates, subsidiaries, divisions,
predecessors, insurers, successors and assigns, and their current and former
employees, attorneys, officers, directors and agents thereof, both individually
and in their business capacities, and their employee benefit plans and programs
and their administrators and fiduciaries (collectively referred to throughout
the remainder of this Release as “Releasees”), of and from any and all claims,
known and unknown, asserted or unasserted, which I have or may have against
Releasees as of the date of execution of this Release, including, but not
limited to, any alleged violation of:
•
Title VII of the Civil Rights Act of 1964;

•
Sections 1981 through 1988 of Title 42 of the United States Code;

•
The Employee Retirement Income Security Act of 1974 (“ERISA”) (except for any
vested benefits under any tax qualified benefit plan);

•
The Immigration Reform and Control Act;

•
The Americans with Disabilities Act of 1990;

•
The Age Discrimination in Employment Act of 1967 (“ADEA”);

•
The Worker Adjustment and Retraining Notification Act;

•
The Fair Credit Reporting Act;

•
The Family and Medical Leave Act;

•
The Equal Pay Act;

•
The False Claims Act (including the qui tam provisions thereof);

•
The Sarbanes-Oxley Act of 2002;

•
The Older Workers Benefit Protection Act;

•
any other federal, state or local law, rule, regulation, or ordinance;

•
any public policy, contract, tort, or common law; or

•
any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.

If any claim is not subject to release, to the extent permitted by law, I waive
any right or ability to be a class or collective action representative or to
otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which the Company or
any other Releasee is a party.
This Release shall not, however, apply to any obligation of the Company pursuant
to the Separation Agreement, any rights to indemnification from the Company I
may have or any benefit to which I am entitled under any tax qualified pension
plan of the Company or its affiliates, COBRA continuation coverage benefits or
any other welfare benefits required to be provided by statute (claims with
respect thereto, collectively, "Excluded Claims").
I have been given but have voluntarily declined twenty-one (21) days to review
this Release. I have been advised to consult with an attorney prior to signing
of this. I understand that I may revoke my signature to this Release for a
period of seven (7) calendar days following the date on which I sign this
Release. Any revocation within this period must be submitted, in writing, to J.
Phenise Poole, Senior Corporate




--------------------------------------------------------------------------------




Counsel, and state, “I hereby revoke my acceptance of the General Release.” The
revocation must be personally delivered to J. Phenise Poole or her designee, or
mailed to Omnicare, Inc., 900 Omnicare Center, 201 E. Fourth Street, Cincinnati,
Ohio 45202, and postmarked within seven (7) calendar days after Executive signs
this Release. Executive agrees that any modifications, material or otherwise,
made to this Release do not restart or affect in any manner the original up to
twenty-one (21) calendar day consideration period. By signing this Release,
Executive freely and knowingly, and after due consideration, enters into this
Release intending to waive, settle and release all claims Executive has or might
have against Releasees.
I further agree, warrant, promise and covenant that, to the maximum extent
permitted by law, neither I, nor any person, organization, or other entity
acting on my behalf has filed or will file, sued or will sue, caused or will
cause, or permitted or will permit to be filed, initiated or will initiate any
lawsuit for damages or other relief (including injunctive, declaratory, monetary
or other relief) against the Releasees other than Excluded Claims. I have not
assigned or transferred, and will not assign or transfer, any claim that I am
waiving and releasing herein, nor have I purported to do so.
This Release will be governed by and construed in accordance with the laws of
the State of Ohio. If any provision in this Release is held invalid or
unenforceable for any reason, the Executive intends that such portion be
modified to make it enforceable to the maximum extent permitted by law. If any
such portion cannot be modified to be enforceable, the remaining provisions
shall be construed as if the invalid or unenforceable provision had not been
included.
For the avoidance of doubt, nothing contained herein shall preclude me from
enforcing my rights to the benefits due and owing to me under the Separation
Agreement. I also acknowledge that any dispute regarding the terms of this
Executive Release shall be subject to Paragraph 11 of the Separation Agreement.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have executed this Executive Release on this 5th day of
October, 2012.






/s/ Priscilla Stewart-Jones
Priscilla Stewart-Jones












